          Case 5:19-cv-00290-KGB Document 7 Filed 01/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

CARLOS CULCLAGER                                                                      PLAINTIFF

v.                                Case No. 5:19-cv-00290-KGB


OFFICE OF CHILD SUPPORT ENFORCEMENT, et al.                                       DEFENDANTS

                                             ORDER

       Before the Court is the status of this case. On September 9, 2019, plaintiff Carlos Culclager

filed a motion for leave to proceed in forma pauperis (“IFP”) and a pro se civil rights complaint

(Dkt. Nos. 1, 2). Mr. Culclager filed a second motion for leave to proceed IFP and an amended

complaint on September 23, 2019 (Dkt. Nos. 3, 4). At the time this action was commenced, Mr.

Culclager was confined at the W.C. “Dub” Brassell Adult Detention Center (“Detention Center”)

(Dkt. No. 1, at 1). He has since been released from custody (Dkt. No. 5).

       On February 25, 2020, the Court denied as moot Mr. Culclager’s motions for leave to

proceed IFP, explaining that, when a plaintiff is released from confinement, the Court’s policy is

to require re-submission of affidavits to determine whether the plaintiff should be required to pay

all, or a portion of, the fees and costs of the lawsuit (Dkt. No. 6). The Court then gave Mr.

Culclager 30 days to either pay the filing fee in full or re-submit an IFP application which reflects

his free-world financial status. To date, Mr. Culclager has not complied with the Court’s February

25, 2020, Order, and the time for doing so has passed.

       Accordingly, the Court dismisses without prejudice Mr. Culclager’s complaint. The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an IFP appeal from the Order and Judgment

entered in this case would not be taken in good faith.
  Case 5:19-cv-00290-KGB Document 7 Filed 01/21/21 Page 2 of 2




It is so ordered this 21st day of January, 2021.


                                              _________________________________
                                              Kristine G. Baker
                                              United States District Judge




                                          2
